Hutcheson, J.
The office of a writ of prohibition is to prevent an inferior judicatory or quasi-judicial officer from exceeding his jurisdiction. In this ease the county commissioners had jurisdiction of the matter with which they proposed to deal, and the writ of prohibition would not lie to prevent them from passing any order therein, regardless of whether such order might be erroneous. Consequently the court did not err in sustaining the general demurrer and dismissing the petition. Wright v. Wood, 178 Ga. 273 (173 S. E. 138).

Judgment affirmed.


All the Justices concw, except Russell, 0. J., absent because of illness.